Citation Nr: 1401804	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-26 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for status post left wrist fusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1966 to July 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

In a June 2010 statement, the Veteran stated, "[n]ow I have to retire early, as I'm not able to perform my job."  Also, at a November 2009 VA examination, the Veteran stated that he planned to retire in April 2010 because he is unable to continue his type of work until retirement age.  Attached to the June 2010 statement appears to be a handwritten note from the RO to the Veteran's service representative which states, "Appeal is ready for a 646.  Is he claiming entitlement for IU?"  Written under the statement appears to be a response from the Veteran's service representative which states, "No claim for IU."  Although it appears that the Veteran is not claiming entitlement to a total disability rating based on unemployability (TDIU), the Board requests that the RO contact the Veteran, through his service representative, to clarify whether the Veteran intends to advance a claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Such communication should be associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claims file reflects that pertinent evidence remains outstanding and an additional examination may be warranted.  The matter must be remanded for further development in accordance with VA's duty to assist.  At a December 2008 VA examination, the examiner noted that the Veteran was being treated by Dr. M.A. at Yale-New Haven Hospital.  However, there are no records from Dr. M.A. of record.  Accordingly, as the Board is now on notice of the existence of private medical records that are pertinent to the Veteran's claim, reasonable efforts to obtain those records should be made on remand.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.

If evidence associated with the claims file as a result of this remand reflects a material change in the severity of the disability since the last examination, another examination may be warranted.  The RO must evaluate the newly gathered evidence and afford the Veteran a new examination if appropriate.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide or authorize the release of records from Dr. M.A. at Yale-New Haven Hospital. 

If, after making reasonable efforts to obtain named non-VA records the AMC is unable to secure the same, or if it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  If evidence obtained from Dr. M.A. reflects that the severity of the Veteran's wrist has changed since the November 2009 VA examination, afford him a new examination at an appropriate location.  

3.  Thereafter, ensure the development outlined above has been accomplished, and then readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


